Citation Nr: 0916708	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-35 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed bilateral hearing loss is not 
etiologically linked to the Veteran's service or any incident 
therein.

3.  Any currently diagnosed tinnitus is not etiologically 
linked to the Veteran's service or any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

In reviewing the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
observes that VA issued VCAA notices to the Veteran in 
September 2005 and March 2006 letters which informed him of 
the evidence generally needed to support claims of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The March 2006 letter informed him of the evidence 
needed for the assignment of evaluations and effective dates 
for initial awards of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The September 2005 VCAA 
notice was issued prior to the January 2006 rating decision 
denying service connection for bilateral hearing loss and 
tinnitus.  Thus, the Board concludes that VA provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claims prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to these claims.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records are of record.  Also a VA medical examination report 
and addendum are of record and were reviewed by both the RO 
and the Board in connection with the Veteran's claims.  
Although the Veteran and his representative contend that he 
should be provided a new VA audiological examination because 
in-service noise exposure was not conceded in the November 
2005 VA examination and the examiner did not address evidence 
of significant decline in the Veteran's auditory acuity in 
service, after carefully considering the evidence of record, 
the Board finds that the November 2005 VA examination was 
adequate, as will be discussed in more detail in the 
subsequent decision.  There remains no issue as to the 
substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that if the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, VA must consider whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  
Hensley, 5 Vet. App. at 159.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of his in-service exposure to 
noise working with explosives in demolitions as a combat 
engineer.  He states that his bilateral hearing loss and 
tinnitus began while he was in service.  The Veteran's 
representative argues that there is clear evidence of a 
significant decline in the Veteran's auditory acuity in 
service that should be addressed.  The representative further 
argues that ototoxic medication used to treat the Veteran's 
ear aches in service may have caused his current tinnitus.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; i.e., that he was exposed 
to loud noise in service and that he has had bilateral 
hearing loss and tinnitus since service.  Charles v. 
Principi, supra. (finding the veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, as a layman without proper medical training and 
expertise, the Veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  

The Board observes that the service treatment records show no 
relevant complaints, findings, treatment or diagnoses for 
bilateral hearing loss or tinnitus.  Service treatment 
records do show treatment for otitis media in the right ear, 
but there is no evidence of any hearing loss or tinnitus 
associated with the otitis media.  Moreover, the Veteran's 
separation examination, performed in November 1963, included 
an audiological evaluation, which revealed pure tone 
thresholds, in decibels, as followed:





HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
5 (15)
-
10 (15)
LEFT
10 (25)
10 (20)
5 (15)
-
10 (15)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

There is no evidence that the Veteran sought treatment for 
bilateral hearing loss or tinnitus prior to his initiation of 
this claim in September 2005.  The evidence of record shows 
he was initially diagnosed with tinnitus during the November 
2005 VA audiological examination.  

While the evidence reveals that he currently suffers from 
bilateral hearing loss and tinnitus, the Board finds that 
preponderance of the competent evidence of record does not 
etiologically link the Veteran's current bilateral hearing 
loss or tinnitus disability to his service or any incident 
therein.  In fact, the November 2005 VA audiological 
examiner, while noting the Veteran's stated history of in-
service exposure to loud noise and that he first noticed 
bilateral hearing loss and ringing in his ears while he was 
in the military, opines that it is less likely than not that 
the Veteran's bilateral hearing loss or tinnitus is related 
to his military service, noting that the Veteran's hearing 
was within normal limits at the time of his separation 
examination and that he did not complain of tinnitus during 
his military service.  The examiner further opined that the 
Veteran's history of civilian noise exposure subsequent to 
his military service was more likely a contributor to his 
current disabilities.  There is no medical opinion of record 
etiologically linking his current bilateral hearing loss and 
tinnitus to his service.  As noted above, the medical 
evidence of record indicates that the Veteran was not treated 
for any relevant complaints associated with bilateral hearing 
loss or tinnitus in service and the objective evidence 
indicates that he was initially diagnosed with bilateral 
hearing loss and tinnitus in November 2005, some 41 years 
after his discharge.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the Veteran's disabilities and his time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Further, VA requested the Veteran submit 
evidence etiologically linking his current bilateral hearing 
loss and tinnitus to his service or any incident therein.  
However, he has not submitted any medical evidence 
etiologically linking his current bilateral hearing loss and 
tinnitus to service or any in-service noise exposure.  Nor 
has he provided any medical evidence linking his current 
tinnitus to any medications he may have taken for earaches in 
service.  

Despite the Veteran's and his representative's contentions 
that his November 2005 VA audiological examination was 
inadequate, the Board finds that the reported findings in the 
examination report are sufficiently detailed with recorded 
history, clinical findings, and pertinent diagnoses.  In 
particular, the examiner did note the Veteran's history of 
in-service acoustic trauma and did not discount his history 
as the Veteran alleges.  Moreover, although the Veteran's 
representative contends there is evidence of a significant 
decline in the Veteran's auditory acuity in service that was 
not addressed in the VA examination, the Board finds no 
evidence of such.  Initially, at the time of his January 1961 
enlistment examination, the Veteran was provided a whispered 
voice hearing test which was 15/15 bilaterally.  There is no 
evidence of audiometric testing until the November 1963 
separation examination.  Although the test indicates some 
diminished hearing in accordance with Hensley, there is no 
indication that this represented a decrease during the 
Veteran's military service.  Therefore, the Board finds that 
the November 2005 VA examiner did not fail to address this 
issue in noting that the Veteran's hearing was within normal 
limits at the time of his separation examination.  As such, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.

The Board finds that the service treatment records are more 
contemporary to the time the Veteran alleges he first 
experienced bilateral hearing loss and tinnitus and are of 
more probative value than his current recollections, given 
many years later.  Moreover, despite his complaints of 
earaches and running ears in a November 1963 report of 
medical history, the accompanying separation examination 
report shows that clinical evaluation of his ears and drums 
was normal and audiometric examination as reported above were 
within normal limits.  Therefore, the Board determines that 
the preponderance of the evidence is against service 
connection for bilateral hearing loss and tinnitus.  38 
U.S.C.A. § 5107(b).  The appeal is denied.  




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


